Citation Nr: 1310504	
Decision Date: 03/29/13    Archive Date: 04/09/13

DOCKET NO.  11-29 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for glaucoma and retinal artery occlusion of the left eye. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to October 1960 with subsequent service in the Army Reserves.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In August 2012, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

In a May 2012 statement, the Veteran raised a claim for entitlement to service connection for cataracts of the right eye.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that additional development is necessary to comply with VA's duty to assist the Veteran in developing evidence in support of the claim.  In a May 2012 statement, the Veteran reported that he received treatment with a private optometrist, identified as Dr. B. D. Baker.  The record does not reflect that VA has made any attempt to obtain records of treatment from this private physician.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  VA also has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  Upon remand, efforts should be made to obtain records of treatment from the private optometrist identified by the Veteran.

The Board also finds that attempts must be made to verify the Veteran's period of reserve service.  The Veteran has not provided any specific arguments in support of his claim for service connection, but in May 2012 he dated the onset of left eye blindness to October 1993.  Subsequent statements contend that this injury occurred during a period of active duty service.  Service records establish that the Veteran served on active duty from October 1958 to October 1960 and entered the Army Reserves in August 1978.  However, the record does not contain any information specifically verifying the length of the Veteran's service with the Army Reserves.  Additionally, reserve treatment records currently associated with the claims file date through December 1988, but do not contain a separation or retirement examination.  The Veteran's personnel file is also not included in the claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Provide the Veteran medical release forms and request that he execute them to authorize VA to obtain medical treatment records from any private health care providers who have treated the claimed left eye glaucoma, including his optometrist, Dr. Baker. 

2.  If properly completed medical release forms are received, obtain records of treatment from the identified physicians.  If unsuccessful in obtaining this evidence, inform the Veteran and his representative and request them to provide the outstanding evidence.

3.  Make all necessary efforts to verify the Veteran's period(s) of service with the Army Reserve and to obtain his service personnel records.  All efforts to obtain these records must be documented in the paper or virtual claims file and any records received must be associated with the claims file.  

4.  Readjudicate the claim on appeal.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


